Title: From George Washington to the United States Senate, 19 November 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate
United States [Philadelphia]November 19th 1792

The following appointments have been made in the Army of the United States, during the recess of the Senate; and I now nominate the following persons to fill the Offices annexed to their names respectively.

          
            Artillery
            Peter L. Van Alen to be Lieutenant; vice [Dirck] Schuyler, resigned; to take rank from 6th Septr 1792.
          
          
            Infantry
            Alexander Gibson to be Captain vice William Lewis declined.
          
          
            
            Howell Lewis to be Captain vice [Hugh] Caperton declined.
          
          
            
            William Preston to be Captain vice [William] Lowder declined.
          
          
            
            John Cummin[g]s to be Captain vice [William] Powers declined.
          
          
            
            Jonathan Taylor to be Ensign vice [Baker] Davidson declined.
          
          
            
            Andrew Shanklin to be Ensign vice [James] Hawkins declined.
          
        

Go: Washington

